       Case 2:20-mj-00148-AC Document 11 Filed 10/02/20 Page 1 of 1

                                                                            FILED
                       UNITED STATES DISTRICT COURT                  October 02, 2020
                      EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:20MJ00148-AC

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
LUKE BURROUGHS,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release LUKE BURROUGHS ,

Case No. 2:20MJ00148-AC Charge 18USC § 1956(a)(3)(B) , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         xx   Unsecured Appearance Bond $         50,000.00

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                         X    (Other): Pretrial conditions as stated on the record.

      Issued at Sacramento, California on October 02, 2020 at 2:00



                                    By:

                                          Magistrate Judge Allison Claire
